         Case 4:20-cr-00025-WTM-CLR Document 29 Filed 05/26/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION


     UNITED STATES OF AMERICA                          CR420-025


             V.




     DEAN EMERSON FLAKE


                          CONSENT ORDER OF FORFEITURE


^         WHEREAS, on March 5, 2020, a Grand Jury sitting in the Southern District
    of Georgia charged Defendant Dean Emerson Flake (hereinafter, the "Defendant")in

    a six-count indictment charging violations of 18 U.S.C. § 1344(Counts One Through

    Five -Bank Fraud), and 18 U.S.C. § 1028(A)(Count Six -Aggravated Identity Theft);

          WHEREAS, the Indictment sought forfeiture pursuant 18 U.S.C. § 982(a)(2),

    of any property constituting, or derived from the proceeds obtained directly or

    indirectly as a result of the charged offense; ,

           WHEREAS, on May 26, 2020, pursuant to a written plea agreement,

    Defendant pled guilty to Count One of the Indictment charging a violation of8 U.S.C.

    § 1344 Bank Fraud;

           WHEREAS, pursuant to his plea agreement, Defendant agreed to forfeit to the

    United States all right, title and interest in property constituting or derived from

    proceeds obtained directly or indirectly as a result of the commission of the offense

    charged in Count One, more specifically, $975,138.79 seized from Wells Fargo account

    ending in 0895 (hereinafter, the "Subject Property"); and
     Case 4:20-cr-00025-WTM-CLR Document 29 Filed 05/26/20 Page 2 of 4




      WHEREAS, pursuant to his plea agreement, Defendant agreed to waive the

requirements of Fed. R. Grim. P. 32.2, and 43(a) regarding notice of the forfeiture in

the charging instrument, announcement of the forfeiture at sentencing, and

incorporation of the forfeiture in the judgment without further order of the Court.

      NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:


      1.     Pursuant 18 U.S.C. § 982(a)(1), 28 U.S.C. § 2461(c), and Rule 32.2(b)(1)

of the Federal Rules of Criminal Procedure, the Government has established the

requisite nexus between the following property.

      2.     Upon the entry of this Order, in accordance with Fed. R. Crim. P.

32.2(b)(3), the Attorney General (or a designee) is authorized to seize the Subject

Property, and to conduct any discovery that may assist in identifying, locating or

disposing of the Subject Property, any property traceable thereto, or any property

that may be forfeited as substitute assets.

      3.     Upon entry of this Order, the Attorney General (or a designee) is

authorized to commence any applicable proceeding to comply with statutes governing

third-party rights, including giving notice of this Order.

      4.     Any person, other than the above-named defendant, asserting a legal

interest in the Subject Property may, within thirty days of the final publication of

notice or receipt of notice, whichever is earlier, petition the court for a hearing

without a jury to adjudicate the validity of his alleged interest in the Subject
     Case 4:20-cr-00025-WTM-CLR Document 29 Filed 05/26/20 Page 3 of 4




Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §

2461(c).

       5.        Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Consent Order of Forfeiture

shall become final as to Defendant at the time of sentencing and shall be made part

of the sentence and included in the judgment. If no third party files a timely claim,

this Order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim.

P. 32.2(c)(2).

       6.        Any petition filed by a third party asserting an interest in the Subject

Property shall be signed by the petitioner under penalty of perjury and shall set forth

the nature and extent of the petitioner's right, title, or interest in the Subject

Property, the time and circumstances of the petitioner's acquisition of the right, title

or interest in the Subject Property, and any additional facts supporting the

petitioner's claim and the relief sought.

       7.        If a petition is filed by a third party, and after the disposition of any

motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition,

discovery may be conducted in accordance with the Federal Rules of Civil Procedure

upon a showing that such discovery is necessary or desirable to resolve factual issues.

       8.        The United States shall have clear title to the Subject Property following

the Court's disposition of all third-party interests, or if none, following the expiration

of the period provided in 21 U.S.C.§ 853(n)(2)for the filing of third-party petitions.
       Case 4:20-cr-00025-WTM-CLR Document 29 Filed 05/26/20 Page 4 of 4




        9.    The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Grim. P. 32.2(e).




Date:
                                    WILLIAM T. MOORE, JR, JUDGE
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA


WE ASK FOR THIS:




   'ihr A. Cunningham                          Dean Emerson Flake
 Lssistant United States Attorney              Defendant
New York Bar No. 5269477
P.O. Box 8970
Savannah, Georgia 31412
(912) 652-4422                                   iniel B. Snipes
                                               Attorney for Defendant


Date
                                                   . S"-2G-3d5-z.o
                                               Date:




                                         -4-
